                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MICHAEL J. DETTLAFF,

                    Plaintiff,
                                                   Case No. 18-cv-1620-pp
      v.

CARI BOSS, and
BETHANY SALAMONE (f/k/a Bethany King),

                    Defendants.


 ORDER GRANTING DEFENDANTS’ RENEWED MOTION FOR JUDGMENT
               ON THE PLEADINGS (DKT. NO. 35)


      On March 22, 2019, the defendants filed a motion for judgment on the

pleadings. Dkt. No. 24. Because the court granted the plaintiff’s request to the

amend the complaint, it denied the defendants’ motion without prejudice. Dkt.

No. 30 at 2. The plaintiff filed his second amended complaint on June 7, 2019,

dkt. no. 31, the defendants answered, dkt. no. 33, and the defendants then

filed a renewed motion for judgment on the pleadings, dkt. no. 35. In the

renewed motion, the defendants argue that the plaintiff’s due process claim is

barred by Heck v. Humphrey or otherwise must be dismissed as untimely. Dkt.

No 35.

      The plaintiff did not file a timely response and the court, noting that the

plaintiff might not have received the motion, extended the deadline to June 13,

2020. Dkt. No. 39. The plaintiff asked for another extension, dkt. no. 40, which

the court granted, dkt. no. 41. The plaintiff filed yet another motion for

extension of time, indicating that this was his final request. Dkt. No. 42. The

court granted that motion and extended the time for the plaintiff to respond to


                                        1

           Case 2:18-cv-01620-PP Filed 03/16/21 Page 1 of 15 Document 52
the end of the day on July 18, 2020. Dkt. No. 43. The docket entries indicate

that all three of the court’s orders—entered by “text only”—were mailed to the

plaintiff. Dkt. Nos. 39, 41, 43.

      On July 28, 2020, the plaintiff called the clerk’s office saying he never

had received the text only orders. The clerk verified the plaintiff’s address and

again sent him the orders via the U.S. Postal Service. On August 6, 2020, the

plaintiff filed an affidavit explaining his impediments to filing, asking for

another extension. Dkt. Nos. 44, 45. The court held a status conference to

discuss the reasons the plaintiff could not timely respond to the motion; at that

September 28, 2020 telephone conference, the ordered the plaintiff to respond

no later than October 30, 2020. Dkt. No. 48. The court finally received the

plaintiff’s opposition brief on October 30, 2020, dkt. no. 49, and the defendants

have filed their reply, dkt. no. 51. Because the plaintiff did not file his

complaint within the six-year limitation period, the court will grant the

defendants’ motion for judgment on the pleadings.

I.    Defendant’s Renewed motion for Judgment on the Pleadings

      A.     Standard

      Under Rule 12(c), “[a]fter the pleadings are closed—but early enough not

to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). “Pleadings ‘include the complaint, the answer, and any written

instruments attached as exhibits.’” Federated Mut. Ins. Co. v. Coyle Mech.

Supply Inc., 983 F.3d 307, 312 (7th Cir. 2020) (quoting N. Ind. Gun & Outdoor

Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998)). The

standard is the same as a motion to dismiss; the only difference is timing. Id.

at 313. As with a Rule 12(b) motion, the court will grant a Rule 12(c) motion

only if it “appears beyond doubt that the plaintiff cannot prove any facts that


                                          2

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 2 of 15 Document 52
would support his claim for relief.” N. Ind. Gun & Outdoor Shows, 163 F.3d at

452 (quoting Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir.

1993)). The moving party must demonstrate that there are no material issues

of fact to be resolved. Id. The court views all facts and draws all inferences in

the light most favorable to the non-moving party. Federated Mut. Ins., 983 F.3d

at 313.

      B.      Amended Complaint

      The plaintiff filed a civil rights complaint “alleging violations of the First,

Eighth and Fourteenth Amendments of the United States Constitution,

violations of Due Process of Law, obstruction to the Courts, as well as State

charges for false imprisonment and misconduct and violations of Wisconsin

Administrative Code.” Dkt. No. 1 at 1. Magistrate Judge William E. Duffin

recommended that this court dismiss the access-to-courts claim, speculated

that the remaining due process claim might be barred by the statute of

limitations, and allowed the plaintiff to file an amended complaint in fourteen

days. Dkt. No. 3. When the plaintiff failed to file an amended complaint by the

(extended) deadline this court had set, this court adopted Judge Duffin’s

recommendation to dismiss the access-to-courts claim and returned the case

to Judge Duffin for further proceedings. Dkt. No. 8 at 4.

      On April 17, 2019, the court held a scheduling conference, denied the

plaintiff’s motion for a writ of mandamus, denied without prejudice the

defendants’ motion for judgment on the pleadings, granted the plaintiff’s

motion to file an amended complaint and suspended all other deadlines. Dkt.

No. 30. The plaintiff filed his amended complaint on June 7, 2019. Dkt. No.

31. The court screened that amended complaint, dismissed three defendants

and allowed the plaintiff to proceed on his claim that defendants Boss and


                                          3

          Case 2:18-cv-01620-PP Filed 03/16/21 Page 3 of 15 Document 52
Salamone-King violated his due process rights by falsifying documents to

“fraudulently incarcerate” him. Dkt. No. 34 at 11.

      In the order screening the amended complaint, the court laid out the

plaintiff’s allegations against Boss and Salamone-King. Id. at 5-8. The plaintiff

alleged that in 2008, he was sentenced to a term of probation; he says that

Boss was his supervising probation agent, that Julie Krause was Boss’s

supervisor, and that Eric Losee was the regional chief of the DOC. Dkt. No. 31

at ¶¶8-9. He said his on-again, off-again, live-in girlfriend took advantage of his

emotional condition to pressure him into signing his home over to her. Id. at

¶¶9-20. He asserted that after the girlfriend obtained his home, she tried to get

him locked up so that he couldn’t sue her to regain title. Id. at ¶¶21-23.

      Once the plaintiff was released from the sentences he’d received as a

result of her alleged manipulation, the plaintiff contends that his ex-girlfriend

“realized that she could use manipulations on his probation agent, Defendant

Boss, and by false accusations seek [the plaintiff’s] incarceration.” Id. at ¶24.

The plaintiff alleged that Boss encouraged the girlfriend to file a restraining

order against the plaintiff “solely in order to prevent Plaintiff from protecting

his property interest during the same period of the alleged false imprisonment,”

and that as a result of allegations by the girlfriend, Boss “incarcerated Plaintiff”

on a probation violation. Id. at ¶¶26-27. He alleged that Boss and the girlfriend

met and talked on the phone several times prior to his arrest. Id. at ¶29.

      The plaintiff ended up being incarcerated, and he said that even though

Boss “had been officially terminated as having lost any jurisdictional control

over Plaintiff and his legal affairs due to imprisonment,” she “kept tabs” on the

plaintiff during his incarceration. Id. at ¶¶34-36. Basically, the plaintiff alleged

that Boss continued to “meddle” in his life even after he was in prison,


                                         4

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 4 of 15 Document 52
including “meddling” in his relationship with his daughter and staying in close

personal contact with the ex-girlfriend. Id. at ¶¶37-40. The plaintiff said he

complained about this to Boss’s supervisors, Krause and Losee, “who were

complicit to the allegations of malfeasance and misconduct.” Id. at ¶42.

      Jumping ahead to 2012, the plaintiff said that he “was to be released”

from custody on August 7, 2012, under the supervision of defendant Bethany

Salamone-King. Id. at ¶53. He has various complaints about King—he said that

she denied him a family meeting upon his release, and refused to allow him to

visit his daughter because the daughter allegedly lived too close to the ex-

girlfriend. Id. at ¶¶54-55. The bigger issue, though, is the plaintiff said that

while he was on a routine, legal errand on August 15, 2012, he accidentally

saw the girlfriend; he said he reported this “shocking and chance sighting” to

King, who had him taken into custody (without telling his brother-in-law, who

was waiting outside). Id. at ¶¶58-61. The plaintiff—who was in Waukesha

County at the time of the arrest—said that Boss ordered him to be transported

to Shawano County, “with the complicity of Defendant King, Defendant Krause,

and Defendant Losee.” Id. at ¶66.

      The plaintiff alleged that Boss “falsified official State documents” to say

that he lived at the home that the ex-girlfriend had taken from him (though he

did not say when Boss did this, or identify the “documents” that she allegedly

falsified. Id. at ¶68. He said that Boss falsely stated on the detention order

dated August 20, 2012 that the plaintiff had violated a restraining order, when

there was no restraining order. Id. at ¶69. He said that she falsely stated on the

detention order that the plaintiff was on extended supervision in two cases

when he wasn’t. Id. at ¶70. He alleged that Krause signed the detention order,

which he claimed made her complicit to the false document. Id. at ¶71. He also


                                         5

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 5 of 15 Document 52
said that, according to Boss’s “DOC-90 Chronological Log,” Losee had “signed

off” on the order. Id. at ¶73.

      The plaintiff said he sat in the Shawano County Jail for thirty days

without documentation or a hearing, despite having asked Boss and Krause

several times for his due process rights. Id. at ¶¶74-77. The plaintiff said he sat

in the Waukesha and Shawano County Jails from August 15, 2012 through

October 8, 2012 without due process. Id. at ¶80.

      The plaintiff explained that in November 2012, he got a call from a

different probation agent, telling him to turn himself in to the Shawano County

Jail. Id. at ¶90. This person told him that his new agent was defendant Darling.

Id. at ¶92. The plaintiff said that given the “very recent violations” of his rights

by the defendants, he did not appear at the jail. Id. at ¶93. The plaintiff said

that at some point after July of 2014, Darling “began revocation proceedings

against Plaintiff on unrelated and resolved cases.” Id. at ¶¶96, 98. He claimed

that Krause “authorized documents falsifying cases to be named as eligible for

re-incarceration and by Defendant Darling resurrected the 3 completely

resolved” cases mentioned earlier in the complaint. Id. at ¶99. The plaintiff

asserted that Darling recommended the maximum available re-incarceration

sentence in each case. Id. at ¶101. The plaintiff ended up having to serve that

time. Id. at ¶105. Finally, he said that Losee was “complicit to the false

imprisonment and civil rights violations” because the regional DOC chief must

approve any recommendation that exceeds the maximum for the category. Id.

at ¶104.

      The court allowed the plaintiff to proceed on his allegation that Boss and

Salamone-King had “knowingly and with malice of intent falsified State of




                                          6

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 6 of 15 Document 52
Wisconsin and DOC documents to fraudulently incarcerate” him. Dkt. No. 34

at 8, 11.

      C.     Analysis

      The defendants raise two arguments in their renewed motion. First, they

assert that any claim that they falsified documents to keep the plaintiff

incarcerated implies the invalidity of his conviction or sentence, which means

that the plaintiff cannot recover damages under §1983 unless he can

demonstrate that that conviction has been invalidated, vacated or expunged.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Second, the defendants

argue that the suit is barred by the statute of limitations because the claim(s)

accrued when the plaintiff was released from custody on October 8, 2012.

             1.    Heck v. Humphrey

      The plaintiff alleges that Boss and Salamone-King violated his due

process rights by fabricating documents resulting in his being imprisoned

between August 16, 2012 and October 8, 2012. The defendants argue that the

plaintiff’s due process claim is exactly the type of claim barred by Heck v.

Humphrey, 512 U.S. 477, 486 (1994) (holding that civil tort actions generally

are not appropriate vehicles for challenging the lawfulness of a criminal

conviction or confinement). Dkt. No. 36 at 6. The Seventh Circuit divides due

process claims into two categories for purposes of Heck: (1) category one claims

arise from the constitutional violation itself, such as a failure to provide notice,

and do not necessarily imply the invalidity of the conviction; and (2) category

two claims that call into question the validity of the confinement. Id. (citing

Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009)). According to the

defendants, the plaintiff’s claims fall within category two because he alleges

that he was charged for violating a restraining order that did not exist, that his


                                         7

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 7 of 15 Document 52
detention was a sanction sought in two cases that aren’t active and that he was

held in a county with which he had no connection. Id.

      The plaintiff responds that, in the absence of a crime, sanction or due

process hearing, his claim cannot violate Heck. Dkt. No. 49 at 1-2. He insists

that while the defendants incarcerated him under the guise of a sanction, there

cannot be a sanction when he did not violate any rule. Id. at 3. According to

the plaintiff, he simply reported the “chance sighting” of his ex-girlfriend to

Salome-King. Id. at 2. He explains:

      [T]he record shows that it was only after being held for some 30 days
      in the Shawano Co. Jail with no explanation or charges (¶#74,
      Second Amended Complaint) that it was by my own written inquiry
      to jail staff did I find out why I was being held. It was then I was
      given a copy of ‘DOC-212 Order to Detain’, (Exhibit ‘C’, Second
      Amended Complaint) which not only falsified the reason I was being
      held, as “Violation of Restraining Order” –when the defendants knew
      there was no such order, but also listed two completely resolved
      Shawano Co. cases, 08-CF-99, and 08-CF-186, which were
      irrelevant concurrent county jail cases with no ES or probation
      attached to them and had been completely resolved. Shawano Co.
      DOC Supervisor Krause (and proposed defendant) gave an
      authorization signature on the falsified document(s). Again, there
      are no corollaries to Heck.

Dkt. No. 49 at 4-5. The plaintiff filed for certiorari review in Marathon County

Circuit Court, Case No. 16CV562, on the issues of the Shawano County

Probation Agent and the “3 completely resolved cases.” Id. at 8. At the same

time, he admits that he took no action with respect to the extended supervision

sanction, blaming it on “legal naivete” and his fear of retribution. Id. at 9, 13.

      The documents attached to the second amended complaint establish that

the defendants imposed an extended supervision sanction. The order to detain

cites Case Nos. 07CF590, 08CF99 and 08CF186 and cites a violation of a

restraining order. Dkt. No. 31-1 at 6. Krause, the Corrections Field Supervisor,

signed a three-day extension on August 21, 2012. Id. On September 17, 2012,

                                         8

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 8 of 15 Document 52
Krause wrote to the plaintiff in the Shawano Co. Jail, explaining that he was

being held in custody on an Extended Supervision Sanction, Wis. Stat.

302.113(8m)(b). Dkt. No. 1-1 at 6-7. She stated that the plaintiff had violated

Rule #25, prohibiting any contact with his ex-girlfriend, and Krause clarified

that the initial order to detain should have stated “violation of no contact rule”

rather than “violation of a restraining order” (and indicating that the error

occurred because the original order to detain was not completed by the

plaintiff’s assigned probation officer—Boss—but by a “cover agent.”) Id.

      Wisconsin law states that prisoners released to extended supervision

remain in the Department of Correction’s legal custody and that the DOC may

take physical custody of the prisoner if it alleges that the prisoner has violated

his conditions of extended supervision. Wis. Stat. §302.113(8m). If, in this

case, the plaintiff were successful on his claim that he did not violate any rule

or order giving rise to the sanction the defendants imposed, it would

necessarily imply the invalidity of his imprisonment. In Heck, the Supreme

Court explained that

      [i]n order to recover damages for allegedly unconstitutional
      conviction or imprisonment, or for other harm caused by actions
      whose unlawfulness would render a conviction or sentence
      invalid, a §1983 plaintiff must prove that the conviction or
      sentence has been reversed on direct appeal, expunged by
      executive order, declared invalid by a state tribunal authorized to
      make such determination or called into question by a federal
      court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

512 U.S. at 486–87.

      In Easterling v. Siarnicki, 435 F. App’x. 524, 526 (7th Cir. 2011), the

Seventh Circuit held that Heck barred a due process claim challenging a

revocation of extended supervision. In Nelson v. Payne, No. 19-cv-1380, 2021

WL 229306 (E.D. Jan. 22, 2021), this court concluded that a plaintiff’s §1983


                                         9

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 9 of 15 Document 52
claim was barred by Heck where the plaintiff alleged that he did not violate the

conditions of supervision because the plaintiff was challenging the fact or

duration of his confinement.

      The court has only the documents the plaintiff chose to file with his

pleadings. It bases its conclusion that the defendants imposed the term of

imprisonment as a sanction for violation of the terms of extended supervision

on those documents. The defendants have not cited a case applying Heck in an

identical circumstance—where the plaintiff had been in detention pending

investigation and/or as the result of a sanction, rather than under a sentence

imposed after a revocation hearing or an initial conviction. But even if Heck did

does not bar the plaintiff’s suit, his claims are barred by the statute of

limitations.

               2.   Statute of Limitations

      Wisconsin’s six-year statute of limitations applies to this case.1 Wis. Stat.

893.53 (2016), amended by 2017 Wis. Act 235 (eff. April 5, 2018) (reducing

applicable statute of limitations from six years to three years). The defendants

argue the statute of limitations began running when the plaintiff knew or had

reason to know of the injury which formed the basis of the action. Regains v.

City of Chi., 918 F.3d 529, 533 (7th Cir. 2019), as amended on denial of reh’g

(Apr. 17, 2019). The plaintiff’s claim accrued when the plaintiff was released on

October 8, 2012. See Manuel v. City of Joliet, Ill., 903 F.3d 667, 670 (7th Cir.

2018), cert. denied by City of Joliet, Ill. v. Manuel, 139 S. Ct. 2777 (2019). The

plaintiff filed his federal complaint on October 18, 2018—six years and ten




1Wisconsin changed the limitation period for bringing §1983 claims from six
years to three years effective April 5, 2018, but in 2012, when the events the
plaintiff describes occurred, the limitations period was six years.
                                         10

       Case 2:18-cv-01620-PP Filed 03/16/21 Page 10 of 15 Document 52
days later. The defendants argue the court must dismiss the case as barred by

the statute of limitations.

      The plaintiff alleges that the same course of conduct by a new agent,

Jami Deschner, tolled the statute of limitations because she called him on

November 15, 2012 and told him to turn himself into the Shawano Co. Jail.

Dkt. Nos. 49 at 14; 31 at ¶90. The plaintiff says that he did not know why he

was supposed to report and that he never did report. Id. The plaintiff says he

did not learn of the documentary evidence found in the DOC-90 until the 2015

revocation hearing, dkt. no. 49 at 15, and admits that he had no contact with

his substitute agent James Darling—whom the court has dismissed as a

defendant and who the plaintiff alleges began revocation proceedings against

him—until that time. Dkt. Nos. 49 at 15 (“Until 2015 I had little to no contact

with Darling because I had refused to turn myself into the Shawano Co. Jail

where I was sure to be subject to further corruption—knowing I had again

committed no violation and not even being offered the courtesy of even being

accused of anything.”); 31 at ¶98.

      In the second amended complaint, the plaintiff admits that he wrote jail

staff on or about September 17, 2012 and was provided with the DOC-212

Order to detain. Dkt. No. 31 at ¶74. He also alleges that he immediately sent

“several jail communiques to Defendant Krause regarding the falsified DOC-

212 document whereas she acknowledged the fraud and stated it would be

corrected but still allowed the alleged false imprisonment to continue.” Id. at

¶75. He admits that he made several written requests to Boss and Krause “for

his due process hearing rights and for complaint forms and appeal forms” but

says that they ignored him. Id. at ¶76. The plaintiff says he “sent jail

communiques to the Shawano Co. Sheriff’s Dept. to make formal complaints


                                        11

       Case 2:18-cv-01620-PP Filed 03/16/21 Page 11 of 15 Document 52
about his allegations of false imprisonment and no due process” but that no

one would meet with him. Id. at ¶77. The sequence of these allegations shows

that all of this occurred before the plaintiff’s release on October 8, 2012. The

communication from Krause explaining the sanction (which is attached to the

original complaint) is dated September 17, 2012. Dkt. No. 1-1 at 6.

      The plaintiff knew of his claim at the time of his release on October 8,

2012. He may have learned more about the extent of Boss’s involvement in

2015, but he had known about, and accused the defendants of, the alleged

falsification of documents and the alleged violations of his due process rights

prior to and at the time of his release on October 8, 2012.

      To the extent that that the plaintiff argues a continuing violation based

on subsequent revocations by a different supervising agent, the argument fails

under Seventh Circuit case law. The continuing violation doctrine applies when

“a tort involves a continued repeated injury” and “the limitation period does not

begin until the date of the last injury or when the tortious act ceased.” Kovacs

v. United States, 614 F.3d 666, 676 (7th Cir. 2010) (citing Rodrigue v. Olin

Employees Credit Union, 406 F.3d 434, 442 (7th Cir.2005)). The plaintiff must

link the time-barred act to acts that occurred within the limitations period. Id.

(citing Filipovic v. K & R Express Syst., Inc., 176 F.3d 390, 396 (7th Cir.1999)).

The doctrine does not apply to “a series of discrete acts, each of which is

independently actionable, even if those acts form an overall pattern of

wrongdoing.” Id. (citing Rodrigue, 406 F.3d at 443; Filipovic, 176 F.3d at 396).

      The allegations in the amended complaint identify separate, discrete

acts. After the plaintiff was released from the extended supervision sanction, a

new agent, Deschner, told him to turn himself in on November 15, 2012 and

that he would be assigned to Darling. Dkt. No. 31 at 10. The plaintiff didn’t


                                        12

       Case 2:18-cv-01620-PP Filed 03/16/21 Page 12 of 15 Document 52
report as directed and, he says, “went on to live a law abiding, hardworking,

productive and sober life.” Dkt. No. 31 at ¶95. When the plaintiff’s mother died

in July of 2014—two years later—the plaintiff admits he relapsed and was

charged with another OWI. Id. at ¶96. At that point, Darling began revocation

proceedings. Id. at ¶98. The plaintiff has not connected the revocation hearings

in 2014-15 (based on a new OWI charge) to the time-barred activities he

asserts against Boss and Salome-King.2

      The plaintiff also asks the court to consider his fear of imminent injury

and duress “as a solid defense for extension of statute of limitations.” Dkt. No.

49 at 19. The plaintiff points out that he had no problems during his

subsequent incarceration(s) once Boss was removed from the picture. He uses

President Trump’s former attorney, Michael Cohn, to illustrate the basis for his

fear: he says that Cohn was in a process of a writing a book when his probation

agent “arbitrarily imposed a new rule prohibiting him from speaking to the

press” and placed him back in prison. Id. at 19. From this, the plaintiff

concludes that

      [t]here are times when courts must weigh the varied case
      circumstances for reasonableness and for what cost must be taken
      to achieve justice. Therein is a type of recipe for new case law to be
      made. The record of my experiences with the Defendants, especially
      Boss, is fraught with evidence that they instilled in me fear of
      imminent injury and placed me under duress for reprisal for filing a
      claim against them. Past performance is the predictor of future
      behavior. As such I have noted repeatedly my request for an
      injunction against the defendants for any acts of reprisal as I have
      experienced. Clearly, Darling’s imposition of incarceration time for
      the 3 unrelated and resolved cases was at the behest of Boss, or
      some professional courtesy as he had no other cause to impose such

2 This court already has dismissed Darling because Darling pursued a
revocation following the OWI in 2014-15 but neither revoked nor sentenced the
plaintiff; the plaintiff must challenge the subsequent revocations through a
habeas proceeding before bringing the Eighth Amendment claim. Dkt. No. 34
at 11.
                                       13

       Case 2:18-cv-01620-PP Filed 03/16/21 Page 13 of 15 Document 52
      malfeasant and illegal action against me. Same course of conduct
      and continuing injury/harm that produced the fear of further injury
      and placed me under duress for filing this claim. Valid cause to
      extend the statute of limitations.

Id. at 20.

      The court has not found any case holding that the fear of retribution

provides a basis for tolling the statute of limitations on a constitutional claim

that the defendant knew about at the time of his release from prison. See

Castro v. City of Chi., No. 07-cv-0931, 2013 WL 427109, *5 (N.D. Ill. Feb. 1,

2013) (finding no precedent that general fear of police reprisal is sufficient to

equitably toll claims brought against officers). While there is a doctrine of

equitable tolling, the plaintiff has not alleged sufficient facts to implicate that

doctrine. Id. The plaintiff has not alleged that anyone lulled him into inaction

or that anything beyond a general fear prevented him from filing within the six-

year limitations period. As to the plaintiff’s implied invitation to the court to

make “new case law,” the court declines.

II.   Conclusion

      The court GRANTS the defendants’ renewed motion for judgment on the

pleadings. Dkt. No. 35.

      The court ORDERS that this case is DISMISSED WITH PREJUDICE.

The clerk will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Fed. R. of App. P. 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being

able to meet the 30-day deadline. See Fed. R. App. P. 4(a)(5)(A).


                                         14

        Case 2:18-cv-01620-PP Filed 03/16/21 Page 14 of 15 Document 52
      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Fed. R. Civ P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a

reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 16th day of March, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       15

       Case 2:18-cv-01620-PP Filed 03/16/21 Page 15 of 15 Document 52
